Name: 74/72/EEC: Commission Decision of 9 January 1974 setting up a special Silkworm Section of the Advisory Committee on Flax and Hemp
 Type: Decision
 Subject Matter: nan
 Date Published: 1974-02-23

 Avis juridique important|31974D007274/72/EEC: Commission Decision of 9 January 1974 setting up a special Silkworm Section of the Advisory Committee on Flax and Hemp Official Journal L 052 , 23/02/1974 P. 0015 - 0016 Greek special edition: Chapter 03 Volume 10 P. 0146 Spanish special edition: Chapter 03 Volume 7 P. 0161 Portuguese special edition Chapter 03 Volume 7 P. 0161 ++++COMMISSION DECISION OF 9 JANUARY 1974 SETTING UP A SPECIAL SILKWORM SECTION OF THE ADVISORY COMMITTEE ON FLAX AND HEMP ( 74/72/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; WHEREAS UNDER POINT V OF ITS FINAL RESOLUTION THE AGRICULTURAL CONFERENCE OF MEMBER STATES , WHICH MET AT STRESA FROM 3 TO 12 JULY 1958 , NOTED WITH SATISFACTION " THE INTENTION EXPRESSED BY THE COMMISSION , OF MAINTAINING CLOSE AND CONTINUOUS COOPERATION WITH ... TRADE AND WORKERS' ORGANIZATIONS , IN PARTICULAR FOR THE PURPOSE OF CARRYING OUT THE TASKS PROVIDED FOR IN THIS RESOLUTION " ; WHEREAS IN ITS OPINION OF 6 MAY 1960 THE ECONOMIC AND SOCIAL COMMITTEE REQUESTED THE COMMISSION " TO SET UP ADVISORY COMMITTEES FOR THE PURPOSE OF INVOLVING AT COMMUNITY LEVEL IN THE WORK OF THESE VARIOUS OFFICES AND FUNDS THE PRODUCERS' , TRADERS' AND WORKERS' ORGANIZATIONS CONCERNED AND ALSO CONSUMERS' ; WHEREAS IT IS NECESSARY THAT THE COMMISSION OBTAIN THE VIEWS OF THE VARIOUS SECTIONS OF THE INDUSTRY AND OF CONSUMERS ON THE SPECIAL MEASURES TO BE TAKEN TO ENCOURAGE SILKWORM REARING ; WHEREAS ALL SECTIONS OF THE INDUSTRY DIRECTLY AFFECTED BY THE IMPLEMENTATION OF THOSE MEASURES , AND ALSO CONSUMERS , SHOULD HAVE THE POSSIBILITY OF PARTICIPATING IN THE FORMULATION OF OPINIONS REQUESTED BY THE COMMISSION ; WHEREAS THE VARIOUS REPRESENTATIVE BODIES IN THE AGRICULTURAL INDUSTRY AND CONSUMER ASSOCIATIONS IN THE MEMBER STATES HAVE FORMED ORGANIZATIONS AT COMMUNITY LEVEL , HAS DECIDED AS FOLLOWS : ARTICLE 1 1 . THERE SHALL BE ATTACHED TO THE COMMISSION A SPECIAL SILKWORM SECTION OF THE ADVISORY COMMITTEE ON FLAX AND HEMP , HEREINAFTER CALLED THE " SECTION " . 2 . THE SECTION SHALL BE COMPOSED OF REPRESENTATIVES OF THE FOLLOWING INTERESTS : SILKWORM REARERS AND COOPERATIVES , THE SILK INDUSTRY , THE SILK TRADE , WORKERS IN THE SECTORS CONCERNED , CONSUMERS . ARTICLE 2 1 . THE SECTION MAY BE CONSULTED BY THE COMMISSION ON ANY PROBLEM CONCERNING THE OPERATION OF THE REGULATION LAYING DOWN SPECIAL MEASURES TO ENCOURAGE SILKWORM REARING AND IN PARTICULAR ON MEASURES TO BE ADOPTED BY THE COMMISSION UNDER THAT REGULATION . 2 . THE CHAIRMAN OF THE SECTION MAY INDICATE TO THE COMMISSION THE DESIRABILITY OF CONSULTING THE SECTION ON ANY MATTER WITHIN THE LATTER'S COMPETENCE ON WHICH ITS OPINION HAS NOT BEEN SOUGHT . HE SHALL DO SO , IN PARTICULAR , AT THE REQUEST OF ONE OF THE INTERESTS REPRESENTED . ARTICLE 3 1 . THE COMMITTEE SHALL CONSIST OF TWELVE MEMBERS . 2 . SEATS ON THE COMMITTEE SHALL BE APPORTIONED AS FOLLOWS : - SIX TO REPRESENTATIVES OF SILKWORM REARERS AND COOPERATIVES , - TWO TO REPRESENTATIVES OF THE SILK INDUSTRY , - ONE TO A REPRESENTATIVE OF THE SILK TRADE , - TWO TO REPRESENTATIVES OF AGRICULTURAL WORKERS AND OF WORKERS IN THE SILK INDUSTRY , - ONE TO A CONSUMERS' REPRESENTATIVE . ARTICLE 4 1 . MEMBERS OF THE SECTION SHALL BE APPOINTED BY THE COMMISSION ON PROPOSALS FROM THE TRADE AND WORKERS' ORGANIZATIONS SET UP AT COMMUNITY LEVEL WHICH ARE MOST REPRESENTATIVE OF THE INTERESTS SPECIFIED IN ARTICLE 1 ( 2 ) AND WHOSE ACTIVITIES COME WITHIN THE SCOPE OF THE SPECIAL MEASURES TO ENCOURAGE SILKWORM REARING . CONSUMERS' REPRESENTATIVES SHALL BE APPOINTED ON PROPOSALS FROM THE CONSUMERS' ADVISORY COMMITTEE . THOSE BODIES SHALL FOR EACH SEAT TO BE FILLED PUT FORWARD THE NAMES OF TWO CANDIDATES OF DIFFERENT NATIONALITY . 2 . THE TERM OF OFFICE FOR MEMBERS OF THE SECTION SHALL BE THREE YEARS . THEIR APPOINTMENTS MAY BE RENEWED . MEMBERS SHALL NOT BE REMUNERATED FOR THEIR SERVICES . AFTER EXPIRY OF THE THREE YEARS MEMBERS OF THE SECTION SHALL REMAIN IN OFFICE UNTIL ARE REPLACED OR UNTIL THEIR APPOINTMENTS ARE RENEWED . A MEMBER'S TERM OF OFFICE MAY BE TERMINATED BEFORE EXPIRY OF THE THREE YEARS BY DEATH OR RESIGNATION . IT MAY ALSO BE TERMINATED WHERE THE BODY WHICH THE MEMBER REPRESENTS REQUESTS THAT HE BE REPLACED . A PERSON SHALL BE APPOINTED , IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN PARAGRAPH 1 , TO REPLACE SUCH MEMBER FOR THE REMAINDER OF THE TERM OF OFFICE . 3 . A LIST OF THE MEMBERS OF THE SECTION SHALL BE PUBLISHED BY THE COMMISSION , FOR INFORMATION PURPOSES , IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . ARTICLE 5 THE SECTION SHALL , BY A TWO-THIRDS MAJORITY OF THE MEMBERS PRESENT , ELECT A CHAIRMAN AND TWO VICECHAIRMEN FOR A PERIOD OF THREE YEARS . ARTICLE 6 AT THE REQUEST OF ANY OF THE INTERESTS REPRESENTED , THE CHAIRMAN MAY INVITE A PERSON DELEGATED BY THE INTEREST CONCERNED TO BE PRESENT AT MEETINGS OF THE SECTION . HE MAY LIKEWISE ON SUCH REQUEST INVITE ANY PERSON WITH SPECIAL QUALIFICATIONS IN ANY SUBJECT ON THE AGENDA TO TAKE PART IN AN EXPERT CAPACITY IN THE DELIBERATIONS OF THE SECTION . EXPERTS SHALL TAKE PART ONLY IN DISCUSSIONS OF THOSE QUESTIONS ON ACCOUNT OF WHICH THEY WERE INVITED . ARTICLE 7 1 . THE SECTION SHALL BE CONVENED BY THE COMMISSION AND SHALL MEET AT COMMISSION HEADQUARTERS . 2 . REPRESENTATIVES OF THE COMMISSION DEPARTMENTS CONCERNED SHALL TAKE PART IN MEETINGS OF THE SECTION . 3 . SECRETARIAL SERVICES FOR THE SECTION SHALL BE PROVIDED BY THE COMMISSION . ARTICLE 8 THE SECTION SHALL DISCUSS MATTERS ON WHICH THE COMMISSION HAS REQUESTED AN OPINION . NO VOTE SHALL BE TAKEN . THE COMMISSION MAY , WHEN SEEKING THE OPINION OF THE SECTION , SET A TIME LIMIT WITHIN WHICH SUCH OPINION SHALL BE GIVEN . THE VIEWS EXPRESSED BY THE VARIOUS INTERESTS REPRESENTED SHALL BE INCLUDED IN A REPORT FORWARDED TO THE COMMISSION . IN THE EVENT OF UNANIMOUS AGREEMENT BEING REACHED IN THE SECTION ON THE OPINION TO BE GIVEN , THE SECTION SHALL FORMULATE JOINT CONCLUSIONS AND ATTACH THEM TO THE REPORT . THE OUTCOME OF THE SECTION DISCUSSIONS SHALL ON REQUEST BE COMMUNICATED BY THE COMMISSION TO THE COUNCIL AND TO THE MANAGEMENT COMMITTEES . ARTICLE 9 WITHOUT PREJUDICE TO THE PROVISIONS OF ARTICLE 214 OF THE TREATY , WHERE THE COMMISSION INFORMS THEM THAT THE OPINION REQUESTED OR THE QUESTION RAISED IS ON A MATTER OF A CONFIDENTIAL NATURE , MEMBERS OF THE SECTION SHALL BE UNDER AN OBLIGATION NOT TO DISCLOSE INFORMATION WHICH HAS COME TO THEIR KNOWLEDGE THROUGH THE WORK OF THE SECTION . IN SUCH CASES , ONLY MEMBERS OF THE SECTION AND REPRESENTATIVES OF THE COMMISSION DEPARTMENTS CONCERNED MAY BE PRESENT AT MEETINGS . ARTICLE 10 THIS DECISION SHALL ENTER INTO FORCE ON 9 JANUARY 1974 . DONE AT BRUSSELS , 9 JANUARY 1974 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI